In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated April 14, 2008, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants demonstrated their prima facie entitlement to judgment as a matter of law by establishing that the plaintiff, who was riding his bicycle without operational brakes, proceeded into an intersection and failed to yield the right-of-way to the defendants’ approaching motor vehicle (see Vehicle and Traffic Law § 1231; Trzepacz v Jara, 11 AD3d 531 [2004]). The conclusory and speculative findings set forth in the affidavit of the plaintiffs expert concerning the possible negligence of the defendant driver in failing to avoid the accident did not raise a triable issue of fact (see Trzepacz v Jara, 11 AD3d at 531). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Prudenti, P.J., Miller, Eng and Belen, JJ., concur.